DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2021 has been entered.

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 21 August 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 recites “wherein the polymer (B) forms the outermost layer” which should be amended so as to recite “wherein the polymer layer (B) forms the outermost layer” in order to be consistent with language of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4-6 either directly or indirectly dependent from claim 3 which has been cancelled.  As such, it is unclear what the scope of claims 4-6 is.  Appropriate action is required.  For the purpose of examination, the Examiner will interpret claim 4 as depending from claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 10-12, 18-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer, CA 2,285,493 (“Schafer”)(copy provided herewith) in view of Bullinger, Hans-Jorg, Ed., Technology Guide, Springer, 2009 (“Bullinger”)(copy provided herewith).  Ito et al., US 6,099,685 (“Ito”) is relied upon as an evidentiary reference for claims 1, 2, 10-12, 18-21, and 25-27.  All reference newly cited.
Regarding claim 1, Schafer discloses a tubular food casing comprising an inner fiber layer (2) which may be woven and which is bonded to a multilayer film laminate (1a-1c) (abstract, pg. 1 para. 1, pgs. 5-7, entire page, Fig. 1).  

    PNG
    media_image1.png
    287
    462
    media_image1.png
    Greyscale





Figure 1 of Schafer illustrating the layer
arrangement of the disclosed food casing.

The inner fiber layer (2) may be bonded to the multilayer film laminate (1a-1c) by lamination, coating, or via an adhesive (pg. 5, 1st full para.). The multilayer film laminate comprises an intermediate polyamide film layer (1b) which is disposed between two polyethylene film skin layers (1a, 1c)(pgs. 5-7, entire page, Fig. 1).  One of the polyethylene skin layers (1c) is in contact with the inner fiber layer (2) (pgs. 5-7, entire page, Fig. 1).
Schafer teaches that the layers of the multilayer film laminate (1a-1c) are advantageously laminated together using an adhesive agent (pg. 6, para. 5).  As such, Schafer reasonably teaches bonding the polyethylene skin layers (1a, 1c) to the intermediate polyamide layer (1b) via layer of adhesive. Additionally, as is evidenced by Ito, one of ordinary skill in the art of packaging laminates would have appreciated at the time the instant invention was made that polyamide films intrinsically do not bond to polyethylene films without an adhesive (col. 1 lines 29-34).  Thus, one of ordinary skill would have had intrinsic motivation to apply a layer of adhesive between each of the layers (1a-1c) of the multilayer film laminate.
The woven inner fiber layer of the food casing of Schafer reads on the claimed inner fiber layer.  The polyethylene film layer (1c) which is in contact with the inner fiber layer (2) reads on the claimed first polymer layer.  Since the polyethylene film layer (1c) is a film layer and is not disclosed as being discontinuous or perforated, it is reasonably interpreted as being an uninterrupted layer as claimed.  Additionally, it would have been obvious to one of ordinary skill in the art to have formed the layer (1c) as an uninterrupted layer in order to provide maximum barrier properties to the casing.  Given that the polyethylene (1c) is positioned between the inner fiber layer (2) and the polyamide film layer (1b) it would intrinsically serve to anchor layers (2) and (1b) together and thus ensures anchoring as claimed. The adhesive layer disposed between the polyamide film layer (1b) and the polyethylene film layer (1c) reads on the claimed layer of adhesive.
Schafer is silent regarding the intermediate polyamide layer (1b) of the multilayer film laminate being oriented.
Bullinger discloses a laminate film for food packaging applications wherein the film comprises a polyamide film layer and a polyolefin film layer (pg. 20).  Bullinger teaches that biaxially orienting the polyamide layer aligns the molecular chains in a highly organized manner thereby providing high tear resistance (pg. 20, col. 1-2, bridging para.).
Schafer and Bullinger are both directed towards food packaging laminates comprising a polyamide film layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the food casing disclosed by Schafer with the teachings of Bullinger by forming the polyamide 
Regarding claims 2, 17, and 18, the polyethylene film layer (1a) of the multilayer film laminate reads on the claimed at least one polymer layer (C). While modified Schafer is silent regarding the presence of a plurality of film layers (1a) it is noted that MPEP 2144.04 VI establishes that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Since no objective evidence of a new and unexpected result has been proffered by Applicant, the Examiner contends that that the claimed plurality of layer (C) which read on the polyethylene film layer (1a) of the casing of modified Schafer does not patentably distinguish the invention of claim 18 over the teachings of modified Schafer.
Regarding clam 10, the polyethylene resin of the polyethylene film layer (1c) reads on the claimed polyethylene.
Regarding claims 11 and 12, Schafer teaches that the polyamide film layer (1b) may have a thickness of 10 to 20 µm (pg. 6, para. 5).  As such, the layer thicknesses taught by Schafer read on the claimed ranges.
Regarding claims 19 and 20,
Regarding claim 21, Schafer teaches impregnating the inner fiber layer with the desired coloring and flavoring agents including liquid smoke (pg. 4, 2nd full para, pg. 6, para. 1).
Regarding claim 25, Schafer teaches placing sausage in the casing (i.e. it is a sausage casing) and that the casing remains crease-free after cooking or boiling (abstract, pg. 5, 3rd full para., claim 1).
Regarding claim 26, the polyethylene resin of the polyethylene film layer (1c) reads on the clamed thermoplastic polymer.
Regarding claim 27, the intermediate polyamide film layer (1b) reads on the claimed polymer (B).

Claims 4, 6-8, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Bullinger as applied to claims 1 and 4 above, and further in view of Hammer et al., US 2009/0288791 (“Hammer”)(previously cited).
Regarding claims 4 and 28, as is described above, Schafer as modified with Bullinger teaches a food casing which meets all the limitations of claims 1 and 4. Modified Schafer is silent regarding the inner fiber layer comprising cellulose fibers in combination with thermoplastic fibers.
Hammer discloses a nonwoven fibrous material which is useful as a fiber layer in food casings [abstract, 0001, 0014, 0015, claims 1 and 13]. The nonwoven fibrous material comprises cellulose fibers and thermoplastic fibers which are welded (i.e. melt bonded) together at points of intersection [abstract, 0025-0031]. The thermoplastic inter alia, a polyamide resin or a polyester resin [0018]. The nonwoven fibrous material exhibits improved wet fastness [title, 0001, 0015].
Modified Schafer and Hammer are both directed towards food casings comprising a fiber layer formed from cellulose fiber. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the fibrous layer taught by Hammer as the inner fiber material for the casing of modified Schafer with the expectation of providing improved wet fastness to the casing.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the fibrous layer taught by Hammer as the inner fiber material for the casing of modified Schafer because it was art recognized to be suitable fiber material for food casings, including sausage casing (see MPEP 2144.07). The support layer of the resulting casing would have comprised both cellulose fiber and thermoplastic polymer fibers are recited in claim 4.  The thermoplastic polymer fibers of the inner fiber layer would have been joined to one another at points of intersection via at least partial melting as recited in claim 28.
Regarding claim 6, Hammer teaches that the cellulose fibers may be hemp fibers [0017].
Regarding claims 7 and 8, Hammer teaches that the nonwoven fibrous material has a basis weight of about 13 to about 28 g/m2 [0023].

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Bullinger as applied to claim 1 above, and further in view of Wightman et al., EP 1,152,633 B1 (“Wightman”)(previously cited).
Regarding claims 4 and 5, as is described above, Schafer as modified with Bullinger teaches a food casing which meets all the limitations of claim 1. Additionally, Schafer teaches that the inner fiber layer may be formed form cellulose fibers.
Modified Schafer is silent regarding the fiber layer being a nonwoven material comprising both thermoplastic polymer fibers and cellulose fibers.
Wightman discloses a food casing formed from a fiber material comprising cellulose fibers [abstract, 0001, 0009, 0012, 0014, 0016].  The fiber sheet is formed using a wet-laying method (i.e. it is a non-woven material) [0021]. The fiber material exhibits an improved cross direction wet expansion profile [0009, 0011, claim 1]. The fiber material comprises from 0.5 to 20 wt% of thermoplastic polymer fibers having an average fiber length of 2 to 20 mm and a linear density of from 0.5 to 6.7 dtex (i.e. den) [0020-0021].  
Modified Schafer and Wightman are both directed towards food casings comprising a cellulose containing fiber layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the paper taught by Wightman as the inner fiber layer of the food casing of modified Schafer with the expectation of forming a food casing having an improved cross direction wet expansion profile. The inner fiber layer of the resulting food casing would have comprised both cellulose fiber and thermoplastic polymer fibers as recited in claim 4.  The range of average fiber lengths, the range of fiber thicknesses and the range of amounts of thermoplastic polymer fiber in the paper layer of the resulting food casing would have overlapped or encompassed, and therefore rendered obvious, the ranges recited in claim 5.
Regarding claim 6, Wightman teaches that the cellulose fibers may be abaca fibers [0009, 0017].
Regarding claims 7 and 8, Wightman teaches a fiber layer basis weight of 21 g/m2 [0032].  Similarly, Schafer teaches a fiber layer basis weight of about 10 to about 30 g/m2 (pg. 7, 1st full para.).  As such, the fiber layer basis weights taught by Wightman and/or Schafer read on or render obvious, the claimed fiber layer basis weights.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Bullinger as applied to claim 1 above, and further in view of Carlson et al., US 2012/0263836 (“Carlson”)(previously cited). Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Bullinger and Carlson.
Regarding claim 13 and 14, as is described above, Schafer as modified with Bullinger teaches a food casing which meets all the limitations of claim 1. The food casing of Schafer as modified with Bullinger would have also met all the limitations of claim 14 with the exception of the adhesive being a polyesterurethane or a polyetherurethane.
Modified Schafer is silent regarding the adhesive bonding the polyethylene film layer (1c) to the polyamide film layer (1b) being a polyesterurethane or a polyetherurethane.
Carlson discloses a polyurethane adhesive that is suitable for use in making flexible food packaging laminates [abstract, 0002, 0079]. The adhesive can be used with a polyamide and polyethylene substrates [0074].  The adhesive produces low levels of extractable primary aromatic amines and is easy to process [0003]. The 
Modified Schafer and Carlson are both directed towards food packaging laminates comprising an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have to have utilized the polyurethane adhesive taught by Carlson to form the adhesive layers between the intermediate polyamide film layer (1b) and the polyethylene film layers (1a, 1c) in the food casing of modified Schafer in order to take advantage of the adhesive’s low levels of extractable primary aromatic amines and ease of processing. The polyurethane adhesive layer in the resulting food casing would have read on the adhesive layer recited in claims 13 and 14.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Bullinger as applied to claim 1 above, and further in view of Yamamoto et al., US 2002/0037423 (“Yamamoto”)(newly cited).
Regarding claims 15 and 16, as is described above, Schafer as modified with Bullinger teaches a food casing which meets all the limitations of claim 1. Modified Schafer is silent regarding the thickness of the adhesive layer disposed between the polyethylene film layer (1c) and the intermediate polyamide film layer (1b).
Yamamoto discloses a multilayer laminated food packaging film comprising multiple polymer layers laminated together via adhesive layers [abstract, 0002, 0009, 
Modified Schafer and Yamamoto are both directed towards food packaging films comprising polymer film layers which are bonded together with an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have varied the thickness of the adhesive layer disposed between the polyethylene film layer (1c) and the intermediate polyamide film layer (1b) through routine experimentation as taught by Yamamoto in order to arrive a desired degree of adhesion while keeping cost in mind.  Varying the thickness of the adhesive layer of modified Schafer through routine experimentation would have produced a food casing which is the same as that claimed.

Claims 1, 2, 17, 18, 10-12, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Bullinger. The following grounds of rejection is based on an alternative interpretation of the disclosure of Schafer. 
Regarding claim 1, Schafer discloses a tubular food casing comprising an inner fiber layer (2) which may be woven and which is joined to a multilayer film laminate comprising layer (1a), (1b) and (1c) (abstract, pg. 1 para. 1, pgs. 5-7, entire page, Fig. 1).  The multilayer film laminate (1a-1c) comprises a polyethylene film layer (1c) which is joined to the inner fiber layer via a polyethylene adhesive layer (pgs. 5-7, entire page, Fig. 1). The polyethylene film layer (1c), in turn, may be arranged directly adjacent to an intermediate polyamide film layer (1b) (pgs. 5-7, entire page, Fig. 1).
The inner fiber layer (2) reads on the claimed inner fiber layer. The polyethylene film layer (1c) reads on the claimed layer of adhesive. The intermediate polyamide film 
Schafer is silent regarding the intermediate polyamide film layer (1b) of the multilayer film laminate being oriented.
Bullinger discloses a laminate film for food packaging applications wherein the film comprises a polyamide film layer and a polyolefin film layer (pg. 20).  Bullinger teaches that biaxially orienting the polyamide layer aligns the molecular chains in a highly organized manner thereby providing high tear resistance (pg. 20, col. 1-2, bridging para.).
Schafer and Bullinger are both directed towards food packaging laminates comprising a polyamide film layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed for one of ordinary skill in the art to have modified the food casing disclosed by Schafer with the teachings of Bullinger by forming the intermediate polyamide film layer (1b) from an biaxially oriented polyamide film with the expectation of providing a food casing having high tear 
Regarding claims 2, 17, and 18, the polyethylene film layer (1a) of the multilayer film laminate reads on the claimed at least one polymer layer (C). While modified Schafer is silent regarding the presence of a plurality of layers (1a) it is noted that MPEP 2144.04 VI establishes that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Since no objective evidence of a new and unexpected result has been proffered by Applicant, the Examiner contends that that the claimed plurality of layer (C) which read on the polyethylene film layer (1a) of the casing of modified Schafer does not patentably distinguish the invention of claim 18 over the teachings of modified Schafer.
Regarding claims 11 and 12, Schafer teaches that the polyamide layer (1b) may have a thickness of 10 to 20 µm (pg. 6, para. 5).  As such, the layer thicknesses taught by Schafer read on the claimed ranges.
Regarding claim 19, the polyethylene adhesive layer of the a food casing of modified Schafer would have directly joined to the polyamide film layer (1b) via the polyethylene film layer (1c) which read on the claimed first polymer layer (A) joined by a layer of adhesive directly to polymer layer (B).
Regarding claim 10, the polyethylene resin of the polyethylene adhesive layer reads on the claimed polyethylene.
Regarding claims 11 and 12
Regarding claim 21, Schafer teaches impregnating the inner fiber layer with the desired coloring and flavoring agents including liquid smoke (pg. 4, 2nd full para, pg. 6, para. 1).
Regarding claim 25, Schafer teaches placing sausage in the casing (i.e. it is a sausage casing) and that the casing remains crease-free after cooking or boiling (abstract, pg. 5, 3rd full para., claim 1).
Regarding claim 26, the polyethylene resin of the polyethylene film layer (1c) reads on the clamed thermoplastic polymer.
Regarding claim 27, the intermediate polyamide film layer (1b) which reads on the claimed polymer (B).

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2009/0029012 to Foegler et al. – discloses a tubular food casing comprising an inner cellulose fiber layer which is impregnated with flavor/odor substances [abstract, 0016, 0020, 0029, claims 1-7].

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 9-11, 13-15, 17, 19, and 20 have been considered but are moot in light of a new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782